Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Interpretation
Claim 15 is objected to because of the following informalities:  claim 15 does not end with a period.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-15 is/are rejected under 35 U.S.C. 103 as obvious over Fogueteiro (US10130157) in view of Tsutsumi (US 7118298).
Regarding claim 1, Fogueteiro teaches an assembly comprising a product packaging and application system (comprising 120, 140 and 150) and a protective device (110) for protecting the said system, the said system comprising a container (120) for storing the said product and an applicator (140) mounted so that it can be moved between a pickup position for picking up product contained in the said container and an application position in which the applicator is separated from the said container, the protection device comprising a sleeve (110) inside which the packaging and application system is mounted in such a way that it can move axially between a storage position ( as in Fig. 1) and a usage position (Fig. 4) in which at least the applicator extends partly projecting out of the sleeve, the assembly further comprising a device (110B) for release the packaging and application system, provided with means (34A) immobilizing the said system relative to the sleeve in the storage position, and with an actuating means (lower cam of 34) for rendering the immobilizing means inactive and detaching the said system and the said sleeve by actuating the said actuating means, and an elastic preload member (130) 
It is noted that the claimed immobilizing means, actuating means and retaining means are interpreted under 35 USC 112(f). 
The release device disclosed in the specification is a deformable ring, with immobilizing means in the form of a portion of the ring that deviates from the circle and contacts a portion of packaging and application system in the storage position, actuating means in the form of a stud projecting from the ring that is capable of being pushed by a user. The retaining means are disclosed to be protrusions on the ring that contact the packaging and application system in the usage position.
Tsutsumi teaches a release device comprising a deformable ring (13) with immobilizing means in the form of a portion of the ring (see Fig. 1B) that contacts an applicator in a storage position, and actuating means in the form of a stud (15) projecting from the ring that is capable of being pushed by a user.
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have replaced the release device of Fogueteiro with the release device taught by Tsutsumi including immobilizing means and actuating means, wherein doing so would merely be a matter of simple substitution of one known release device with another with predictable results. Furthermore, it would have been obvious to have incorporated the retaining means of Fogueteiro with the release device of Tsutsumi for the purpose of slowing the movement of the packaging and application system between the storage and usage positions (Fogueteiro, col. 15, ll. 11-19).


Regarding claim 3, the combination of Fogueteiro and Tsutsumi teaches the assembly according to Claim 2, wherein the said axial retention force is higher than the axial load applied by the elastic preload member when the packaging and application system is in the usage position (Fogueteiro, col. 15, ll. 11-19).
Regarding claim 4 as best understood, the combination of Fogueteiro and Tsutsumi teaches the assembly according to Claim 2, but does not teach that the magnitude of the said axial retention force is at least equal to 110%, and preferably at least equal to 120%, of the magnitude of the force of insertion of the applicator into the storage container.
Fogueteiro discloses that the axial retention force needs to be optimized to “provide an increased resistance effect” (col. 15, ll. 11-19).  As seen in Fogueteiro, the axial retention force is disclosed to be a result effective variable in that it provides a resistance effect when returning the packaging and application system to the storage position.  Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Fogueteiro by making the axial retention force be at least equal to 110% or 120% of the insertion force as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).	
Regarding claim 5, the combination of Fogueteiro and Tsutsumi teaches the assembly according to Claim 1, wherein the retaining means of the release device are configured to be active in the usage 
Regarding claim 6, the combination of Fogueteiro and Tsutsumi teaches the assembly according to Claim 1, wherein the retaining means of the release device collaborate with the storage container of the packaging and application system in the usage position (Fogueteiro, Fig. 4).
Regarding claim 7, the combination of Fogueteiro and Tsutsumi teaches the assembly according to Claim 1, wherein the immobilizing means of the release device collaborate with the storage container of the packaging and application system in the storage position (as in Tsutsumi Fig. 1A and 1B).
Regarding claim 8, the combination of Fogueteiro and Tsutsumi teaches the assembly according to Claim 7, wherein the immobilizing means and the retaining means of the release device collaborate with distinct parts (Fogueteiro, 118) of the storage container.
Regarding claim 9, the combination of Fogueteiro and Tsutsumi teaches the assembly according to Claim 1, wherein the release device comprises a ring (Tsutsumi, 13) axially secured to the sleeve of the protection device, mounted around the storage container of the application and storage system and comprising at least the immobilizing means (Tsutsumi, portion of 13 received at 8) and the actuating means (Tsutsumi, 15) for actuating the said immobilizing means.
Regarding claim 10, the combination of Fogueteiro and Tsutsumi teaches the assembly according to Claim 9, wherein the ring is deformable (Tsutsumi, col. 5, ll. 15-24), so that, when an external radial force is applied to the actuating means, the immobilizing means pass from the active position to the inactive position through deformation of the said ring at least in the region of the said immobilizing means (Tsutsumi, col. 5, ll. 15-24).
Regarding claim 11, the combination of Fogueteiro and Tsutsumi teaches the assembly according to Claim 9, wherein the ring further comprises the retaining means.

Regarding claim 13, the combination of Fogueteiro and Tsutsumi teaches the assembly according to Claim 1, wherein the actuating means of the release device is able to move radially in order to render the immobilizing means of the said device inactive (Tsutsumi, col. 5, ll. 15-24).
Regarding claim 14, the combination of Fogueteiro and Tsutsumi teaches the assembly according to Claim 1, but does not teach that the sleeve of the protection device comprises a lateral through-orifice into which the actuating means of the release device at least partially extends.
Tsutsumi teaches that the actuating means extends through a lateral through-orifice (Fig. 1A).
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have provided the sleeve of Fogueteiro with a lateral through-orifice into which the actuating means of the release device at least partially extends as taught by Tsutsumi, wherein doing so would merely be a matter of providing the actuating means with a known means for a person to manually access the actuation means.
Regarding claim 15, the combination of Fogueteiro and Tsutsumi teaches the assembly according to Claim 1, wherein the elastic preload member is arranged axially between a bottom of the storage container of the packaging and application system and a bottom of the sleeve of the protection device (Fogueteiro, Fig. 4).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY S OLIVER whose telephone number is (571)270-3787.  The examiner can normally be reached on Monday-Friday, 7-3 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571)270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRADLEY S OLIVER/Examiner, Art Unit 3754                                                                                                                                                                                                        
/DAVID P ANGWIN/Supervisory Patent Examiner, Art Unit 3754